In an action to foreclose a mortgage, the plaintiffs attorney, Charles Rudd Mackenzie, appeals, by permission, from an order of the Supreme Court, Westchester County (Donovan, J.), dated August 1, 2003, which, after a hearing, held him in criminal contempt of court for his willful violation of an order of the same court dated June 19, 2003, imposed upon him a term of imprisonment of 30 days with the ability to purge upon the deposit of the balance of certain fees and disbursements he received in the sum of $52,073.34 with the Westchester County Treasurer, and imposed a fine in the sum of $250.
Ordered that the order is affirmed, without costs or disbursements.
The evidence before the Supreme Court was sufficient to find that the appellant willfully disobeyed a lawful mandate of the court, which constituted criminal contempt (see Judiciary Law § 750 [A] [3]; City of Poughkeepsie v Hetey, 121 AD2d 496 [1986]). There was evidence presented at the hearing to support the conclusion that, contrary to the appellant’s contention, his failure to comply with the underlying order was willful (see Ferraro v Ferraro, 272 AD2d 510 [2000]; Matter of Gerzack v Gerzack, 87 AD2d 612 [1982]; cf. Matter of Riccio v Paquette, 284 AD2d 335 [2001]; Matter of Solerwitz v Signorelli, 183 AD2d 718 [1992]).
The appellant’s remaining contentions are without merit. Schmidt, J.P., Adams, Cozier and S. Miller, JJ., concur.